Citation Nr: 1010619	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder 
encompassing depression, anxiety neurosis, and somatoform 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to December 
1994, with service in Southwest Asia.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.

In August 2007, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  The Veteran had active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  Major depressive disorder without psychotic features and 
generalized anxiety disorder are related to service.

3.  The Veteran has been diagnosed with fibromyalgia, and the 
symptom of fatigue has been associated with the fibromyalgia.

4.  The Veteran does not have memory loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive 
disorder without psychotic features and generalized anxiety 
disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for fibromyalgia, 
with associated fatigue, are met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317 (2009).

3.  The criteria for service connection for memory loss are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In light of the Board's favorable determination on the issues 
of service connection for a psychiatric disorder and fatigue, 
no further discussion of VCAA compliance is needed at this 
time.  

Prior to the initial adjudication of the Veteran's claim for 
memory loss in the September 2003 rating decision, he was 
provided notice of the VCAA in April 2003.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in November 2007, 
pertaining to the downstream disability rating and effective 
date elements of his claim, with subsequent readjudication in 
a December 2009 supplemental statement of the case.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also 
Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, a VA examination report, and statements 
and testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may be also granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1) (2009).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria for a medically unexplained 
chronic multisymptom illness; or (C) Any diagnosed illness 
that the Secretary determines warrants a presumption of 
service-connection.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology are not considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period are 
considered chronic.  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

Analysis

The Veteran contends that he has an acquired psychiatric 
disorder, fatigue, and memory loss due to service, to include 
his service during the Persian Gulf War.

The Veteran's DD Form 214 reflects that the Veteran has been 
awarded the Southwest Asia Service Medal and the Kuwait 
Liberation Medal.  The Southwest Asia Service Medal is 
awarded to members of the armed forces who served in support 
of Operations Desert Shield or Desert Storm between August 2, 
1990 and November 30, 1995 in the Persian Gulf, Red Sea, Gulf 
of Oman, Gulf of Aden, that portion of the Arabian Sea that 
lies north of 10 degrees north latitude and west of 68 
degrees east longitude, and the land areas of Iraq, Kuwait, 
Saudi Arabia, Oman, Bahrain, Qatar and the United Arab 
Emirates.  The Kuwait Liberation Medal is awarded to military 
personnel who served in support of operations Desert Shield 
and Desert Storm between August 2, 1990 and August 31, 1993 
and were in the Persian Gulf, Red Sea, Gulf of Oman, that 
portion of the Arabian Sea that lies north of 10 degrees 
north latitude and west of 68 degrees east longitude, Gulf of 
Aden, or the total land areas of Iraq, Kuwait, Saudi Arabia, 
Oman, Bahrain, Qatar and the United Arab Emirates.

The Veteran's service treatment records reflect that he 
served on board the USS Nassau.  The Board observes that the 
USS Nassau deployed to the Middle East for more than eight 
months in support of Operations Desert Shield and Desert 
Storm.

Given the above, the Board finds that the Veteran served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  Hence, for purposes of the pertinent statute and 
regulation, he is a Persian Gulf veteran.

Psychiatric Disorder

The Veteran's service treatment records reflect that he 
underwent surgery for gastroesophageal reflux disease (GERD) 
in June 1989.  Several days after being discharged, he 
developed a postoperative wound infection and returned to the 
hospital.  During his 12-day hospitalization for the 
infection, the Veteran stated that he was starting to get 
depressed because the doctors were not doing anything and 
that he would report them.  He also stated that he was very 
upset over the handling of his infection.  No psychiatric 
diagnosis was made at that time or upon discharge in July 
1989.

On July 16, 1991, the Veteran presented to the naval hospital 
with complaints of depression, stress, insomnia, anorexia, 
nausea, and occasional emesis for the past two to four weeks.  
He reported feeling overwhelmed by personal problems at home 
and work and related the majority of his depression to being 
separated from his family and not having any close friends 
here.  He stated that he never had many close friends.  He 
reported nightmares of family members dying and suicidal 
ideation but no attempts.  He noted a positive maternal 
family history of manic depressive disorder.  He was 
diagnosed with an adjustment disorder with mixed emotional 
features, alcohol abuse, and rule out major depressive 
episode and dysthymia.

On July 17, 1991, the Veteran reported being increasingly 
stressed after returning from Operation Desert Storm/Shield.  
He learned shortly after returning that his hemophiliac 
nephew had contracted AIDS, his mother was losing her memory, 
and that his wife was pregnant.  He reported a history of 
childhood sexual abuse.  

A July 23, 1991 discharge note reflects the attending's 
assessment that there is no evidence for any disabling Axis I 
diagnosis.

In August 1991, the Veteran reported being depressed when 
expressing concern over his drinking.  

In November 1991, the Veteran reported difficulty sleeping 
for the past two months, increasing with the recent news that 
his father-in-law has terminal cancer.  He was assessed with 
situational stressors with a depressed mood and insomnia.  

A May 1992 report of medical history contains a notation of 
depression due to personal problems in 1992, not considered 
disabling.  

Post-service, a March 1995 VA examination report reflects no 
signs of depression or tension.

A July 2001 VA treatment note reflects a diagnosis of 
anxiety/depression.

A December 2002 VA treatment note reflects diagnoses of 
depression and general anxiety disorder.

March 2003 private treatment notes reflect complaints of 
depression and anxiety since Desert Storm and a diagnosis of 
major depressive disorder without psychotic features.  The 
Veteran indicated that he was afraid that something bad was 
going to happen to his family.

A May 2003 letter from a private physician reflects that the 
Veteran has had a great deal of difficulty since his military 
service and suffers from marked depression and insomnia.  The 
physician opined that the Veteran suffers from posttraumatic 
stress disorder (PTSD) and chronic recurrent depression, 
noting that the Veteran relates a great deal of his problems 
back to his military service.

A November 2009 VA examination report reflects the Veteran's 
history of getting along well with others and having a pretty 
good life prior to service, and denial of any sexual abuse or 
family psychiatric history.  The examiner observed that this 
was inconsistent with the history provided during the July 
1991 hospital admission in service.  The Veteran noted that 
his ship hit a mine, killing five men, and that he still has 
nightmares about hearing the explosion.  The Veteran reported 
undergoing surgery for GERD in service that led to a wound 
infection and dated the onset of all his psychiatric problems 
to the surgery, with worsening symptoms after Operation 
Desert Storm.  Currently, he reported problems with his older 
children, checking in on them when they are not home and 
calling to see if they are at work.  He noted that he gets 
really anxious and has a driving force to go check to see 
they are ok.  The examiner diagnosed the Veteran with 
recurrent major depressive disorder without psychotic 
features and generalized anxiety disorder.  The examiner 
stated that the Veteran has chronic depression and anxiety 
that might be tied to his history of sexual abuse as a child.  
The examiner noted the conflicting histories provided in 
service and on current examination but stated that it is 
possible (greater than 50 percent) that some, if not all 
(likely less than 50 percent depending on the history), of 
the Veteran's psychiatric symptoms are related to the surgery 
and mine explosion in the Navy.  The examiner observed that 
the Veteran does not meet the full criteria for PTSD and that 
the diagnoses of major depressive disorder and generalized 
anxiety disorder account for these chronic symptoms.  The 
examiner noted that depression often goes along with the 
diagnosis of fibromyalgia but cannot be said to be caused by 
the fibromyalgia per se.  The examiner added that chronic 
pain and chronic medical problems can cause chronic 
depression.

Given the above, the Board finds that, although the Veteran 
was not diagnosed with an Axis I psychiatric disorder in 
service or for several years thereafter, his major depressive 
disorder without psychotic features and generalized anxiety 
disorder are related to service.  The Board finds probative 
the November 2009 VA examiner's opinion that there is a 
greater than 50 percent probability that some of the 
Veteran's psychiatric symptoms are related to the in-service 
GERD surgery.  As the Veteran's psychiatric disorder has been 
linked to an event in service, the Board finds no need to 
verify the mine explosion, especially since he does not have 
PTSD.  Although the examiner noted that the Veteran's 
depression and anxiety might be related to his history of 
sexual abuse as a child, the examiner proceeded to provide 
the above opinion linking some of the Veteran's symptoms to 
service.  Thus, resolving all reasonable doubt in favor of 
the Veteran, service connection for major depressive disorder 
without psychotic features and generalized anxiety disorder 
is warranted.

Fatigue

The Veteran's service treatment records do not reflect 
complaints of fatigue.

Post-service, a March 1995 VA examination report does not 
reflect any complaints of fatigue.

VA and private medical records do not show that the Veteran 
has been diagnosed with chronic fatigue syndrome.

A November 2008 VA rheumatology consult note reflects that 
the Veteran has fibromyalgia but has stress pain, and gout or 
rheumatoid arthritis still has to be ruled out.  Diagnoses 
were fibromyalgia and inflammatory polyarthritis, rule out 
gout and rheumatoid arthritis.

A February 2009 VA primary care note reflects a past medical 
history of fibromyalgia diagnosed by the rheumatology clinic.  
The physician noted that the Veteran's last visit with him 
yielded a diagnosis of questionable fibromyalgia.

An August 2009 VA examination report reflects a history of 
fibromyalgia officially diagnosed by the rheumatologist but 
with a note that the Veteran has been having symptoms since 
about 1992.  The examiner noted that the Veteran is on 
medication and that continuous medication is required for 
control.  Current symptoms of fibromyalgia included 
unexplained fatigue, sleep disturbance, headache, alternating 
diarrhea and constipation, abdominal cramps, abdominal 
bloating, depression, anxiety, and musculoskeletal symptoms 
of pain, myalgia, and arthralgia.  The symptoms were noted as 
constant, or nearly so.  Musculoskeletal pain was noted on 
both the right and left sides of the body and both above and 
below the waist, affecting both the axial skeleton and the 
extremities.  There were tender points on both the right and 
left sides of the body.  The examiner provided a diagnosis of 
fibromyalgia that was currently active.

The November 2009 VA examination report reflects the 
examiner's statement that the Veteran's fatigue can be 
accounted for by his fibromyalgia.  

Given the above, the Board notes that the Veteran has been 
diagnosed with fibromyalgia and that the disorder meets the 
criteria for a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2009) (requiring continuous medication 
for control).  In the absence of affirmative evidence that 
the fibromyalgia was not incurred during active naval service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or caused by a supervening condition or 
event that occurred between his most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness, or 
was the result of his own willful misconduct or the abuse of 
alcohol or drugs, the Board finds that service connection for 
fibromyalgia is warranted.  Moreover, as the symptom of 
fatigue has been associated with the fibromyalgia, the Board 
finds that the issue of service connection for fatigue has 
been resolved.

Memory Loss

The Veteran's service treatment records do not reflect any 
complaints or findings of memory loss.  

Post-service, a March 1995 VA examination report reflects 
that both remote and recent memory was good.

A March 2003 private treatment note reflect that remote and 
recent memory was intact.

VA and private medical records do not show that the Veteran 
has been diagnosed with a memory disorder.

The November 2009 VA examination report reflects normal 
remote, recent, and immediate memory.  The Veteran was able 
to give a good history for the most part, unclear only about 
emotionally charged details such as his sexual abuse.  He 
mentioned in passing that he had problems with long-term 
memory over a week or two, noting that he would forget 
appointments, but that recent and short-term memory was not 
too bad.  The examiner stated that the Veteran did not 
exhibit any significant memory problems.

Given the above, the Board finds that the Veteran does not 
have a disability manifested by memory loss.  The Board notes 
the Veteran's complaints of memory loss; however, his memory 
has been intact on examination.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  See also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability, there can 
be no valid claim.  Thus, as there is no medically diagnosed 
disability manifested by memory loss that can be related to 
service, the Veteran's claim for service connection for 
memory loss is denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for major depressive disorder and 
generalized anxiety disorder is granted.

Service connection for fibromyalgia, with associated fatigue, 
is granted.

Service connection for memory loss is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


